DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 09/19/2022.
Claims 1-2, 7 and 19 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Drawings
The drawings were received on 09/19/2022 are replacement drawings for Figures 7, 9C and 13. The Examiner notes the replacement drawings are deemed acceptable for examination purposes.

Response to Amendment
In the Remarks filed 09/19/2022, Applicant has amended:
The language of claim 19 to address the previously cited 35 U.S.C. 112(b) rejection regarding the antecedent basis issue with the term “host replay protection block message”. The Examiner therefore withdraws the 112(b) rejection made in the non-final Office action dated 06/17/2022.
The language of the Abstract to bring the word count under the maximum limit. Additionally, the language of several paragraphs of the Specification for correcting notation of elements of the invention. The Examiner therefore withdraws the objection to the Specification made in the non-final Office action dated 06/17/2022 and acknowledges that the amendments correct aspects of the Specification without entering of new matter.

Response to Arguments
In Remarks filed on 09/19/2022, Applicant substantially argues:
The applied references Blodgett and Nakano fail to disclose the amended limitation of claim 1 including that the computation of the device message authentication code is perform “concurrently with receiving a plurality of data units including data from the host that is to be written in the protected memory block before providing the data to the memory device”. In particular, Applicant points to Figure 3 of Nakano wherein the step of verifying data is noted to be after receiving write request and data. Applicant’s arguments filed have been fully considered but they are not persuasive. Firstly, Applicant appears to cite reference Yukihiro which is not a reference of record and therefore arguments thereof are not determined to be relevant. Secondly, Applicant’s arguments appear to be narrowly interpreting the claim language for overcoming the prior art of record. Applicant is reminded although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the above recited limitation, Applicant’s interpretation of the limitation is narrower than the broadest reasonable interpretation of the language. As interpreted by the Examiner, the computation is performed “concurrently with receiving a plurality of data units including the data from the host that is to be written in the protected memory block”. In this case, the computation and receiving of data is done concurrently, but it is not specifically required where the data is being received from as the limitation recites plurality of data units are received which include data from the host, not that the data is received from the host at the time of computation which the Applicant argues is the presentation of the limitation. Furthermore, the Examiner notes Applicant’s amendments result in a 35 U.S.C. 112(b) clarity of language issue as the limitation now recites performing the computation concurrently with receiving a plurality of data units and before providing the data to the memory device. The claim is not otherwise definite as to what it means to “provide the data to the memory device” and the Applicant argues that Nakano’s transmission of data therefore does not meet the limitation. However, the limitation being indefinite renders Applicant’s argument as moot as it is not specifically identified how the computation and receiving of data may be concurrent but also occurring before providing the data to the memory device. The indefiniteness issue is further identified below.
The applied references fail to disclose the limitations of dependent claims 2-20 for the reasons indicated above. Applicant’s arguments filed have been fully considered but they are not persuasive but they are not fully persuasive for the reasons indicated above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated September 19, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the computation is performed concurrently with receiving a plurality of data units including the data from the host that is to be written in the protected memory block before providing the data to the memory device”. As identified above, the limitation is unclear as to the construction of steps being performed. It is presented that the computation and receiving of data are performed concurrently; however, it is additionally claimed that it is also before “providing the data to the memory device.” The claim is otherwise silent regarding what is encompassed by “providing the data” and as such the metes and bounds of the claim are not clearly presented for determining the extent of the limitation. For purposes of the current action under broadest reasonable interpretation of the claims, it is interpreted as the computation and receiving of data is performed prior to writing the data into the protected memory block. Claims 2-20 depends from claim 1 and do not resolve the issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blodgett et al. (US 2019/0013081) in view of Nakano (US 2020/0042241).

Regarding claim 1, Blodgett discloses, in the italicized portions, a data storage device comprising: a memory device including a protected memory block that is configured to store information for authenticating data to be read from or written to the memory device and is protected by a security protocol ([0058] Modern memory devices, such as NAND memory devices, may include protected regions of memory. Regions may include one or more pages, blocks, planes, dies, or the like. These protected regions may be access restricted such that a particular secret value must be provided in order to read, write, and/or erase the value in the protected region. The secret may be for the entire region, or may be particular to a subsection of the region (e.g., the region may be a die and the subsection may be a page).); and a memory controller coupled to the memory device to control operations thereof ([0088] The memory controller 1001 can receive instructions from the host 1005, and can communicate with the memory array 1002, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells 1004 of the memory array 1002. The memory controller 1001 can include, among other things, circuitry or firmware, such as a number of components or integrated circuits. For example, the memory controller 1001 can include one or more memory control units, circuits, or components configured to control access across the memory array 1002 and to provide a translation layer between the host 1005 and the memory device 1000.) and configured to: receive a command protocol unit associated with the security protocol in a command including a host side protection message requesting data from a host be written in the protected memory block ([0053] At operation 1540, the memory device may receive a command message (such as a UPIU). Example commands may include read commands, write commands, query requests, and the like. At operation 1550 the memory device may perform the command. At operation 1560, the memory device may provide a response to the command with a response (e.g., UPIU response). [0059] RPMB allows for secure storage of sensitive data such as DRM keys that store data to specific memory areas, digital copies of government credentials, items of high value (such as digital concert tickets, boarding passes, etc.), and the like. in an authenticated and replay protected manner. The RPMB cannot be accessed via normal means, but is instead accessed using a set of specific commands.); and perform a computation of a device message authentication code to be used in an authentication operation of the protected memory block ([0059] Writes to RPMB are authenticated using a Message Authentication Code (MAC) such as a HMAC SHA-256 algorithm calculated from a security key programmed into the device and a counter value that is incremented by the device each time the RPMB is written.), wherein the computation is performed concurrently with receiving a plurality of data units including the data from the host that is to be written in the protected memory block before providing the data to the memory device. Herein it is disclosed by Blodgett the implementation of replay protected memory blocks (RPMBs) wherein access for read and write operations are required to be authenticated via an associated key or message authentication code. Blodgett does not explicitly disclose that the computation of the authentication is performed concurrently with receiving the plurality of data to be written to the protect memory block before providing the data to the memory device. Regarding this limitation, Nakano discloses in Paragraph [0044] “More specifically, the memory controller 10 sequentially receives the data from the host 30, stores the data in the storage area 14x, and transfers the data to the operation unit 16 by the transfer path control unit 17. The operation unit 16 sequentially executes a hash operation on the transferred data to obtain a MAC value. Concurrently, the control unit 11 issues a data-in command, and sequentially transfers the data stored in the storage area 14x from the transfer path control unit 17 to the internal RAM 21 of the NAND memory 20 via the memory I/F 13 (Step S30). At this time, it is preferable that the storage area 14x in which the data from the host 30 is stored and the storage area 14y in which the operated data is stored are different storage areas 14a to 14c. Thus, it is possible to further speed up the data transfer.” Herein it is disclosed by Nakano that concurrently with the execution of calculating the hash value that data may be transferred in the system. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to concurrently calculate the MAC value while transferring data in order to increase the speed of the operation without having to delay operations. This is further disclosed by Nakano via Figure 2B wherein the operation unit verifies the validity of the data and temporarily stores the processed data into the data buffer. This is also performed in Figure 3 as denoted in Paragraph [0042] as part of control by the transfer path control unit. In the manner of storing the data into the data buffer or internal RAM of the NAND memory, both of the locations are interpreted as not yet being provided to the memory device. Blodgett and Nakano are analogous art because they are from the same field of endeavor of managing access to protected memory regions.
Regarding claim 2, Blodgett and Nakano further disclose the data storage device of claim 1, further comprising: a buffer memory configured to temporarily store the data to be written in the protected memory block (Blodgett [0106] and Nakano [0016] The NAND memory 20 includes an internal random access memory (RAM) 21. The internal RAM 21 functions as an internal buffer for temporarily storing data transferred from the host 30 via the memory controller 10. [0021] The data buffer 14 includes a plurality of storage areas 14a, 14b, and 14c and the like. The data buffer 14 temporarily stores the data received from the host 30 in any of the plurality of storage areas 14a, 14b, and 14c until the memory controller 10 stores the data to the NAND memory 20. The data buffer 14 temporarily stores the data read from the NAND memory 20 in any of the plurality of storage areas 14a, 14b, and 14c until the data is transmitted to the host 30. In the data buffer 14, a general purpose memory, for example, a static random access memory (SRAM), a dynamic random access memory (DRAM), or the like may be used.). Herein it is disclosed by Nakano a plurality of data buffers that the memory device may use for temporarily storing data. Additionally, Blodgett discloses page buffers for use by the memory array for buffering read and write operations.
Regarding claim 3, Blodgett further discloses the data storage device of claim 2, wherein the memory controller comprises: an authentication manager configured to perform the authentication operation and output a result of the authentication operation ([0034] UFS device 140 features a device level manager 150 that provides for device level features such as power management, and the like (which may be executed by memory controller 1001 of FIG. 10).); and an access controller configured to control the protected memory block based on the result of the authentication operation, and wherein the host side protection message comprises: authentication data including a host message authentication code generated by the host; and metadata including data other than the authentication data ([0058] The use of the MAC value protects the memory region from replay attacks. In some examples, the key is needed for writing and/or reading values. In other examples, the key is needed for writing values and other replay protection is implemented for reading values, such as the requestor sending a nonce value in the read request. The nonce value is then sent in the read response along with an HMAC of the entire response. The nonce value protects against replay attacks on a read request. In these examples, the secret value may comprise the nonce. [0053] At operation 1540, the memory device may receive a command message (such as a UPIU). Example commands may include read commands, write commands, query requests, and the like. At operation 1550 the memory device may perform the command.). Herein it is disclosed that the command message sent to the memory device may include corresponding authentication and metadata presented as the authentication information such as the secret value and other identifying information of the command as metadata such as the command type and target.
Regarding claim 4, Blodgett further discloses the data storage device of claim 3, wherein the protected memory block includes a replay protection block, comprising: an authentication key storage configured to store an authentication key that is used to authenticate the replay protection block; a write counter configured to store a write count value corresponding to a number of successful write operations in the replay protection block ([0059] Writes to RPMB are authenticated using a Message Authentication Code (MAC) such as a HMAC SHA-256 algorithm calculated from a security key programmed into the device and a counter value that is incremented by the device each time the RPMB is written. The counter and use of the MAC ensures that messages cannot be captured by an attacker and then later replayed (as the MAC will not match due to the change in the counter).); a result register configured to store a result of performing an operation on the replay protection block ([0060] Typical UFS devices maintain a single result register per RPMB region that stores the result after the request to initiate the operation is complete. The value stored in the register is provided to any IID requesting the results.); and a replay protection block data area configured to store the data ([0058] Modern memory devices, such as NAND memory devices, may include protected regions of memory. Regions may include one or more pages, blocks, planes, dies, or the like. These protected regions may be access restricted such that a particular secret value must be provided in order to read, write, and/or erase the value in the protected region.). Herein it is disclosed the several storage areas of the RPMB where authentication information, write counter, a result register and protected data may be stored therein.
Regarding claim 5, Blodgett further discloses the data storage device of claim 4, wherein the authentication manager comprises: a device message authentication code calculator configured to generate the device message authentication code using the metadata and the authentication key; and a message authentication code comparator configured to generate the result of the authentication operation based on whether the host message authentication code and the device message authentication code are the same ([0059] The RPMB cannot be accessed via normal means, but is instead accessed using a set of specific commands. Writes to RPMB are authenticated using a Message Authentication Code (MAC) such as a HMAC SHA-256 algorithm calculated from a security key programmed into the device and a counter value that is incremented by the device each time the RPMB is written. The counter and use of the MAC ensures that messages cannot be captured by an attacker and then later replayed (as the MAC will not match due to the change in the counter).). Herein it is disclosed that the calculated MAC may be compared in order to determine a match to allow the command to be executed; otherwise, the command may be not be executed due to a mismatch in the calculation of the MAC.
Regarding claim 6, Blodgett further discloses the data storage device of claim 5, wherein the data to be written in the protected memory block includes a plurality of data chunks to be written to the memory device, and each of the data units includes at least one of the data chunks to be written to the memory device ([0059] RPMB allows for secure storage of sensitive data such as DRM keys that store data to specific memory areas, digital copies of government credentials, items of high value (such as digital concert tickets, boarding passes, etc.), and the like. in an authenticated and replay protected manner.). Herein it is disclosed that data may be stored to the RPMB in a targeted manner as configured for storing the sensitive data that is to be protected from unauthorized access.
Regarding claim 8, Blodgett further discloses the data storage device of claim 6, wherein each of the data units comprises: one of the data chunks; and a data-out replay protection block message indicating that the one of the data chunks corresponds to data to be stored in the replay protection block, wherein the data-out replay protection block message includes data-out metadata that is used to perform the computation of the device message authentication code ([0091] Although a page of data can include a number of bytes of user data (e.g., a data payload including a number of sectors of data) and its corresponding metadata, the size of the page often refers only to the number of bytes used to store the user data. As an example, a page of data having a page size of 4 KB may include 4 KB of user data (e.g., 8 sectors assuming a sector size of 512B) as well as a number of bytes (e.g., 32B, 54B, 224B, etc.) of metadata corresponding to the user data, such as integrity data (e.g., error detecting or correcting code data), address data (e.g., logical address data, etc.), or other metadata associated with the user data.). Herein it is disclosed that the user data has corresponding metadata associated with it. It is previously cited that the MAC value is calculated using the authentication data and metadata supplied by the command sent by the host.
Regarding claim 9, Blodgett and Nakano further disclose the data storage device of claim 8, wherein the message authentication code calculator updates the device message authentication code using data-out metadata that is included in a previously received data unit, wherein the device message authentication code is updated concurrently with receiving any one data unit among the plurality of data units (Blodgett [0059] Writes to RPMB are authenticated using a Message Authentication Code (MAC) such as a HMAC SHA-256 algorithm calculated from a security key programmed into the device and a counter value that is incremented by the device each time the RPMB is written. The counter and use of the MAC ensures that messages cannot be captured by an attacker and then later replayed (as the MAC will not match due to the change in the counter). Nakano [0050] In the memory system of the comparative example, data to be transferred from the host is sequentially transferred to the storage area of the data buffer, the operation unit, and another storage area, the internal RAM of the NAND memory. That is, the data transferred from the storage area of the data buffer to the operation unit is subjected to a hash operation in the operation unit. Then, only when the derived MAC value matches the MAC value from the host, the data is transferred to the internal Ram of the NAND memory via another storage area.). As previously cited, Nakano discloses performing the hash computation while data is being transferred. As presented previously that each piece of data has associated metadata, this may be used in the hash calculation being performed by Nakano as data is being transferred thereby updating the calculation after each piece of data is processed.
Regarding claim 10, Nakano further discloses the data storage device of claim 9, wherein the message authentication code comparator generates the result of the authentication operation based on whether the host message authentication code matches the device message authentication code upon completion of receipt of the plurality of data units ([0033] The control unit 11 may compare the MAC value obtained by the operation unit 16 with the MAC value obtained by the host 30 to authenticate or deny the validity.). Herein it is disclosed by Nakano the controller performing a comparison of the MAC as received with the MAC stored.
Regarding claim 11, Blodgett further discloses the data storage device of claim 9, wherein the message authentication code calculator updates the device message authentication code using a secure hash algorithm-256 (SHA-256) based on the metadata, the authentication key, and the data-out metadata included in the previously received data unit ([0059] Writes to RPMB are authenticated using a Message Authentication Code (MAC) such as a HMAC SHA-256 algorithm calculated from a security key programmed into the device and a counter value that is incremented by the device each time the RPMB is written.). Herein it is disclosed the MAC may be calculated via a SHA-256 algorithm.
Regarding claim 12, Blodgett and Nakano further disclose the data storage device of claim 10, wherein the access controller controls the memory device to store the data in the replay protection block in response to the result of the authentication operation indicating that the host message authentication code matches the device message authentication code (Blodgett [0059] and Nakano [0046] When both MAC values match, the operation unit 16 authenticates the validity of the data (Step S40: Yes). The control unit 11 issues a program command to the NAND memory 20 (Step S51), and causes the data transferred to the internal RAM 21 to be programmed in a predetermined area in the memory cell array 22 (Step S61).). Herein it is disclosed by Blodgett and Nakano that the data may be stored in the RPMB once authentication is successful.
Regarding claim 13, Blodgett further discloses the data storage device of claim 12, wherein the access controller is configured to control the memory device to increase a current write count value stored in the write counter, store the increased write count value in the write counter, and store, in the result register, a result code indicating a completion of a write operation on the replay protection block ([0063] FIG. 5 illustrates two alternative Replay Protected Memory Block (RPMB) result structures according to some examples of the present disclosure. In a first prior art version of the result structure 500, bits[15:12] and bits[11:8] are reserved, bit[7] includes a write counter status, bits[6:0] includes an operation status. In a second version 510, bits[15:12] may be utilized to indicate the IID of the requestor. Bits[11:8] may still be reserved, bit[7] still used as a write counter status, and bits[6:0] may be used as operation status. In other examples, the IID could alternatively be stored in the response message type register (e.g., the more free bits). [0097] The memory management component 1106 can include a RPMB component 1116 that handles requests from the host to: read or write RPMB memory; program the authentication key; read the write counter; handle result requests, and other functions. The RPMB component 1116 authenticates requests against the authentication key. The RPMB component 1116 may also store the results of the requests into one or more registers, including storing the IID and including the IID in results returned to the host.). Herein it is disclosed that the write counter may be updated and storing the result of the write operation in the result register.
Regarding claim 14, Blodgett further discloses the data storage device of claim 13, wherein the access controller generates a device replay protection block message including the device message authentication code, the increased write count value, an address of the write data stored, the result code, and information indicating a response corresponding to the command protocol unit ([0063] FIG. 5 illustrates two alternative Replay Protected Memory Block (RPMB) result structures according to some examples of the present disclosure. In a first prior art version of the result structure 500, bits[15:12] and bits[11:8] are reserved, bit[7] includes a write counter status, bits[6:0] includes an operation status. In a second version 510, bits[15:12] may be utilized to indicate the IID of the requestor. Bits[11:8] may still be reserved, bit[7] still used as a write counter status, and bits[6:0] may be used as operation status. In other examples, the IID could alternatively be stored in the response message type register (e.g., the more free bits). In still other examples, a single bit could be used to indicate an IID mismatch rather than the entire IID of the sequence initiator (use fewer bits in either the result register or the response message type register). The result structure of FIG. 5 is included in a response message, such as an Authenticated Data Read Response message.). Herein it is disclosed the stored information noted above may be also a part of a sent response message to the host.
Regarding claim 16, Nakano further discloses the data storage device of claim 10, wherein the access controller controls the memory device to store a result code indicating that a write operation on the replay protection block is failed in the result register, in response to a result of an authentication operation indicating that the host message authentication code and the device message authentication code are not the same ([0033] When the two MAC values do not match, there is a possibility that the data D1 to D8 may be subjected to invalid modification and thus the operation unit 16 denies the validity of the data D1 to D8. [0047] When both MAC values do not match, the operation unit 16 denies the validity of the data (Step S40: No). The control unit 11 issues a reset command to the NAND memory 20 (Step S52), and erases the data transferred to the internal RAM 21 (Step S62). Thus, the state of the NAND memory 20 returns to a command standby state. The memory controller 10 issues an error notice to the host 30 when the confirmation request of the write result is issued from the host 30 or at any appropriate time by the memory controller 10.). Herein it is disclosed that when there is a mismatch of the MAC values, the failed operation may be recorded.
Regarding claim 17, Blodgett further discloses the data storage device of claim 16, wherein the access controller generates a device replay protection block message including the device message authentication code, a current write count value stored in the write counter, an address where storage of the write data is failed, the result code, and information indicating a response corresponding to the command protocol unit ([0063] and [0097]). Similar to the rejection of claim 13 and 14, the stored information in the RPMB may be updated accordingly. In this case, the failed operation would not result in updating the write counter and the corresponding failure may be stored in the result register.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blodgett in view of Nakano and further in view of Sela et al. (US 2020/0356280).

Regarding claim 7, Blodgett and Nakano do not explicitly disclose the data storage device of claim 6, wherein the access controller is configured to notify the host that there is a memory space for storing at least one of the data units in the buffer memory. Regarding this limitation, Sela discloses in Paragraph [0055] “The Target device will send a Ready To Transfer transaction when it is ready to receive the next DATA OUT UPIU and has sufficient buffer space to receive the data. The Target device can send multiple Ready To Transfer UPIU if it has buffer space to receive multiple DATA OUT UPIU packets.” Herein it is disclosed by Sela that the memory device may transmit a UPIU to the host to indicate there is buffer space ready to receive additional data. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the memory device to notify the host that more data can be sent according to available buffer space in order to avoid sending too much data and otherwise wasting processing time on sending data that would then need to be resent. Blodgett, Nakano and Sela are analogous art because they are from the same field of endeavor of managing access to protected memory.

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blodgett in view of Nakano and further in view of Brief et al. (US 2019/0391761).

Regarding claim 15, Blodgett further discloses, in the italicized portions, the data storage device of claim 14, wherein the access controller generates a response protocol unit including the device replay protection block message, and provides the response protocol unit to the host ([0064] At operation 2025 the host device 2005 sends a request for the response message from the UFS device 2010. At operation 2030, the UFS device 2010 provides the response from the register (or other memory location), including the result structure of FIG. 5. An initiator on the host device 2005 may verify that the result it received corresponds to the request it sent based upon the IID in the response.), and wherein the device replay protection block message is included in an additional header segment of the response protocol unit. Herein it is disclosed that the response message may be transmitted to the host. Blodgett and Nakano do not explicitly disclose the message is included in an additional header segment of the response protocol unit. Regarding this limitation, Brief discloses in Paragraphs [0028] “The response UPIU 200 includes various fields. For example, Field 0 contains a transaction type. A type code of xx10 0001b indicates a Response UPIU transaction type… Field 6 contains a UFS response. The UFS response indicates an overall success or failure of the series of command UPIUs and response UPIUs that make up the execution of a task. Field 7 contains a command set specific status for a specific command issued by the host. The command set status values may be a code associated with a good status, a check condition status, a condition met status, a busy status, a reservation conflict status, a task set full status, an ACA active status, a task aborted status, or other statuses. Field 8 contains a total extra header segment (EHS) length. The total EHS length indicates the size of all extra header segments (EHS) contained with the UPIU… Fields 16-31 are reserved. Fields k through k+19 contain sense data fields. Sense data fields indicate information on error condition.” Herein it is disclosed that Fields 16-31 are reserved and these fields may contain the extra header segment information wherein the response message information may be stored. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the message information in the additional header segment of the response UPIU as the reserved fields are for the purposes of containing the EHS data. Blodgett, Nakano and Brief are analogous art because they are from the same field of endeavor of managing access to protected memory.
Regarding claim 18, Blodgett further discloses, in the italicized portions, the data storage device of claim 17, wherein the access controller generates a response protocol unit including the device replay protection block message, and provides the response protocol unit to the host ([0064]), and wherein the device replay protection block message is included in an additional header segment of the response protocol unit. Blodgett and Nakano do not explicitly disclose the message is included in an additional header segment of the response protocol unit. Regarding this limitation, Brief discloses in Paragraphs [0028] that Fields 16-31 are reserved and these fields may contain the extra header segment information wherein the response message information may be stored. Claim 18 is rejected on a similar basis as claim 15.
Regarding claim 19, Blodgett and Nakano do not explicitly disclose the data storage device of claim 1, wherein the command protocol unit comprises: a basic header segment included in common in protocol units transmitted between the host and the memory controller; a transaction specific field including a unique value corresponding to a type of the protocol units; and an additional header segment that is a header segment other than the basic header segment, and wherein the host side protection message is included in the additional header segment. Regarding these limitations, Brief discloses in Paragraphs [0026-0029] and associated Figure 2 the components of a basic header segment, transaction specific field indicating a command type, and additional header segments wherein the block message may be stored. It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to format the UPIU as disclosed to include all of the components as claimed in order to transmit the information for a command accessing a RPMB. Both Blodgett and Nakano disclose use of UPIUs for communication purposes.
Regarding claim 20, Brief further discloses the data storage device of claim 19, wherein the basic header segment includes a total additional header segment length indicating a length of the additional header segment ([0028] Field 8 contains a total extra header segment (EHS) length. The total EHS length indicates the size of all extra header segments (EHS) contained with the UPIU.). Herein it is disclosed the EHS length is stored in what may be considered the “basic header” portion of the UPIU.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dickens, III et al. (US 2019/0238312) – Paragraph [0185] wherein the steps recited in the disclosure are noted to be able to be performed in various orders or substantially concurrently.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135